Exhibit 10.1

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is effective as
of the 17th day of April 2017 (the “Effective Date”) by and between WageWorks,
Inc., a Delaware corporation (the “Corporation”), and Joseph L. Jackson
(“Executive”).

WHEREAS, Executive previously entered into an employment agreement with the
Corporation dated February 12, 2007 which was subsequently amended on June 1,
2007 and again on January 28, 2008. On July 1, 2008, the Corporation and
Executive entered into an amended and restated employment agreement which
agreement was further amended on February 12, 2009 and February 12, 2010. On
November 23, 2010, the Corporation and Executive entered into a second amended
and restated employment agreement. The original employment agreement, the
amended and restated employment agreement, the second amended and restated
employment agreement, and any and all amendments thereto are collectively
referred to as the “Original Employment Agreement.”

WHEREAS, the Corporation and Executive desire to amend and restate the Original
Employment Agreement to provide Executive with certain severance benefits upon
Executive’s termination of employment under certain circumstances that are
competitive and provide Executive with enhanced financial security and incentive
and encouragement to remain with the Corporation notwithstanding the possibility
of a Change in Control.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Executive and the Corporation agree as follows:

PART ONE - DEFINITIONS

For purposes of this Agreement, the following definitions shall be in effect:

Administrator means the compensation committee of the Board.

Board means the Corporation’s Board of Directors.

Change in Control shall have the same meaning as defined in the Plan.

Change in Control Severance Benefits means the various payments and benefits to
which Executive may become entitled under Part Four of this Agreement.

Change in Control Severance Period means the period commencing with the
Corporation’s execution of the definitive agreement for a Change in Control and
continuing until the end of the twenty-four (24)-month period measured from the
closing date of that Change in Control.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the Corporation’s common stock.



--------------------------------------------------------------------------------

Employment Period is defined in Part Two - 2 of this Agreement.

Equity Awards means Executive’s equity awards to purchase shares of Common
Stock, including restricted stock units, Performance Equity Awards, and the
Options.

Government Agencies means any federal, state or local government agency or
commission, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board.

Incapacity means the inability of Executive, by reason of any injury or illness,
to properly perform Executive’s normal duties and responsibilities under this
Agreement for a period of more than one hundred eighty (180) consecutive days.

Involuntary Termination means Executive’s Separation from Service as a result of
either: (A) the Corporation’s termination of Executive’s employment for any
reason other than a Termination for Cause, (B) Executive’s death or Incapacity,
or (C) Executive’s voluntary resignation within ninety (90) days following the
end of the notice period following the occurrence of one or more of the
following without Executive’s written consent: (i) a material reduction in
Executive’s total cash compensation opportunity as in effect immediately prior
to the earlier of: (1) the date of Executive’s Separation from Service or
(2) the Change in Control; provided, however, that a reduction of ten percent
(10%) or more is deemed to be material for such purpose, (ii) a material
relocation of Executive’s principal place of employment, with a relocation that
is more than twenty-five (25) miles from the location of Executive’s principal
place of employment as in effect immediately prior to the Change in Control,
(iii) a material breach by the Corporation of any of its obligations under any
written agreement between Executive and the Corporation, or (iv) a material
reduction in Executive’s job duties, authority, or responsibilities as in effect
immediately prior to the earlier of: (1) the date of Executive’s Separation from
Service or (2) the Change in Control; provided, however, that a reduction in
duties, authority or responsibilities solely by virtue of the Corporation being
acquired and made part of a larger entity (as, for example, when the Chief
Executive Officer of the Corporation remains as such following a Change in
Control but is not made the Chief Executive Officer of the acquiring
corporation) is deemed to be material for such purpose; provided, however, that
Executive’s removal as Chairman of the Board and/or any reduction of Executive’s
duties, authority, or responsibilities as Chairman of the Board will not
constitute grounds for an Involuntary Termination; provided, however, that none
of the events specified in this clause (C) shall constitute grounds for an
Involuntary Termination unless Executive first provides written notice to the
Corporation describing the applicable event within ninety (90) days following
the occurrence of that event and the Corporation fails to cure such event within
thirty (30) days after receipt of such written notice.

Option means any option granted to Executive under the Plan or otherwise to
purchase shares of Common Stock.

Performance Equity Awards means any Equity Awards that are eligible to vest, in
whole or in part, based on the achievement of one or more performance metrics.

 

-2-



--------------------------------------------------------------------------------

Plan means the Corporation’s 2010 Equity Incentive Plan and any successor stock
incentive plan subsequently implemented by the Corporation.

Section 409A means Code Section 409A, and the final regulations and any guidance
promulgated thereunder or any state law equivalent.

Separation from Service means the cessation of Executive’s status as an Employee
of the Corporation and shall be deemed to occur at such time as the level of the
bona fide services Executive is to perform as an Employee (or as a consultant or
other independent contractor) permanently decreases to a level that is not more
than twenty percent (20%) of the average level of services Executive rendered in
Employee status during the immediately preceding thirty-six (36) months (or such
shorter period for which Executive may have rendered such service). Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A. For purposes of determining whether Executive has incurred a
Separation from Service, Executive will be deemed to continue in “Employee”
status for so long as he remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any other corporation or business
controlled by, controlling or under common control with, the Corporation as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.4.14(c)-2 of
the Treasury Regulations. In addition to the foregoing, a Separation from
Service will not be deemed to have occurred while Executive is on a sick leave
or other bona fide leave of absence if the period of such leave does not exceed
six (6) months or any longer period for which Executive is provided with a right
to reemployment with the Corporation either by statute or contract; provided,
however, that in the event of a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes Executive to be unable to perform Executive’s duties as an Employee,
no Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and
Executive is not provided with a right to reemployment by either statute or
contract, then Executive will be deemed to have Separated from Service on the
first day immediately following the expiration of the applicable six (6)-month
or twenty-nine (29)-month period.

Termination for Cause means a Separation from Service as a result of the
termination of Executive’s employment by the Corporation due to (i) the
commission of any act of fraud, embezzlement or by Executive or Executive’s
commission of, or plea of nolo contendere to, a felony, (ii) any intentional use
or intentional disclosure by Executive of confidential information or trade
secrets of the Corporation (or any parent or subsidiary of the Corporation),
(iii) any other intentional misconduct by Executive adversely affecting the
business or affairs of the Corporation

 

-3-



--------------------------------------------------------------------------------

(or any parent or subsidiary of the Corporation), (iv) Executive’s failure to
cure any breach of Executive’s obligations under Executive’s Proprietary
Information and Inventions Agreement with the Corporation after written notice
of such breach from the Corporation and a reasonable cure period of at least
thirty (30) days (v) Executive’s continued failure to perform the duties and
responsibilities of Executive’s position after there has been delivered to
Executive a written demand for performance from Executive’s supervisor which
describes the basis for the supervisor’s belief that Executive has not
substantially performed Executive’s duties and provides Executive with at least
fourteen (14) days to take corrective action, or (vi) intentional disregard of
the Corporation’s policies and procedures so as to cause loss, damage or injury
to the property, reputation or employees of the Corporation (or any parent or
subsidiary of the Corporation). The foregoing definition shall not be deemed to
be inclusive of all the acts or omissions which the Corporation (or any parent
or subsidiary of the Corporation) may consider as grounds for the dismissal or
discharge of Executive or any other individual in the service of the Corporation
(or any parent or subsidiary of the Corporation), but a dismissal for such other
acts or omissions shall not constitute a Termination for Cause for purposes of
this Agreement.

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

1. Duties and Responsibilities.

A. Executive shall continue to serve as the Chairman of the Board and Chief
Executive Officer of the Corporation and shall in such capacity continue to
report directly to the Board. As Chairman of the Board and Chief Executive
Officer of the Corporation, Executive shall continue to devote his full business
time and attention to the business and affairs of the Corporation during the
Employment Period. Executive shall not engage in any other business, job or
consulting activity during the Employment Period without the written permission
of the Administrator.

B. Executive’s principal place of employment shall continue to be the
Corporation’s principal offices in San Mateo, California, but Executive may be
required from time to time to travel to other geographic locations in connection
with the performance of his duties hereunder.

C. Executive shall continue to remain subject to the terms and conditions of his
Proprietary Information and Inventions Agreement with the Corporation dated
February 13, 2007 (“PIIA”) throughout the Employment Period and thereafter, in
accordance with its terms. A copy of such agreement is attached hereto as
Exhibit A.

2. Employment Period. Executive’s employment with the Corporation pursuant to
this Agreement shall be “at will,” and either the Corporation or Executive may
terminate the employment relationship at any time in accordance with the
provisions of Part Two - 8. The period during which Executive is in fact
employed by the Corporation pursuant to this Agreement shall constitute the
“Employment Period” hereunder.

 

-4-



--------------------------------------------------------------------------------

3. Cash Compensation.

A. Executive shall continue to be paid a base salary at the annualized rate of
$750,000.00. Such rate shall be subject to annual review by the Administrator
and may be adjusted in the Administrator’s discretion. Base salary shall be paid
at periodic intervals in accordance with the Corporation’s payroll practices for
salaried employees.

B. For each fiscal year of the Corporation during the Employment Period,
Executive shall be eligible to receive a cash bonus at a target amount and
dollar amount determined by the Administrator, but the target for such bonus
shall not be less than one hundred percent (100%) of Executive’s base salary
received during such fiscal year. The actual bonus payable for each fiscal year
will depend upon Executive’s performance and the extent to which Executive has
achieved the performance goals established for the Administrator for that year.
Any bonus awarded to Executive shall be paid by the fifteenth (15th) day of the
third (3rd) calendar month following the close of the calendar year for which
such bonus is earned.

C. The Corporation shall deduct and withhold from the compensation payable to
Executive hereunder any and all applicable federal, state and local income and
employment withholding taxes and any other amounts required to be deducted or
withheld by the Corporation under applicable statutes, regulations, ordinances
or orders governing or requiring the withholding or deduction of amounts
otherwise payable as compensation or wages to employees.

4. Equity Compensation. The Administrator will periodically review Executive’s
overall compensation and may, in its sole discretion, grant additional Equity
Awards to Executive during the Employment Period.

5. Expense Reimbursement. In addition to the compensation specified in Part Two
- 3, Executive shall be entitled, in accordance with the reimbursement policies
in effect from time to time, to receive reimbursement from the Corporation for
all business expenses incurred by Executive in the performance of his duties
hereunder, provided Executive furnishes the Corporation with vouchers, receipts
and other details of such expenses in the form required by the Corporation
sufficient to substantiate a deduction for such business expenses under all
applicable rules and regulations of federal and state taxing authorities
(“Supporting Documentation”) and any reimbursement policy that the Corporation
may have in place from time to time. Executive must submit the Supporting
Documentation for each such expense within sixty (60) days after the later of
(i) Executive’s incurrence of such expense or (ii) Executive’s receipt of the
invoice for such expense. If such expense qualifies hereunder for reimbursement,
then the Corporation will reimburse Executive for that expense within thirty
(30) days thereafter. In no event will any such expense be reimbursed after the
close of the calendar year following the calendar year in which that expense is
incurred.

6. Fringe Benefits. Executive shall, throughout the Employment Period, be
eligible to participate in all employee benefit plans and programs, such as
group term life insurance and group medical plans, which are made available to
the Corporation’s full-time employees and for which Executive qualifies.

 

-5-



--------------------------------------------------------------------------------

Executive shall accrue paid vacation benefits during the Employment Period
initially at the rate of three weeks annually, in accordance with the vacation
policies of the Corporation, and may take his accrued vacation at such time or
times as are mutually convenient to the Corporation and Executive.

7. Restrictive Covenant: Non-Solicitation. During the Employment Period and for
the a period of twelve (12) months immediately following the termination of the
Employment Period for any reason, whether voluntary or involuntary, with or
without cause, Executive will not directly or indirectly solicit any of the
Corporation’s employees to leave their employment at the Corporation. Nothing in
this Part Two - 7 shall affect Executive’s continuing obligations under this
Agreement or the PIIA during and after this twelve (12) month period.

8. Termination of Employment. Executive’s employment pursuant to this Agreement
is “at will” and may be terminated by either party in accordance with the
following provisions:

A. Upon Executive’s death or Incapacity (for which no reasonable accommodation
is available) during the Employment Period, the employment relationship created
pursuant to this Agreement and the Employment Period shall immediately
terminate.

B. The Corporation may terminate Executive’s employment under this Agreement at
any time for any reason, by providing written notice of such termination to him.
If such termination notice is given to Executive, the Corporation may, if it so
desires, immediately relieve Executive of some or all of his duties.

C. Executive may terminate his employment under this Agreement at any time by
giving the Corporation written notice of such termination.

D. The Corporation may at any time, upon written notice, discharge Executive
from employment with the Corporation hereunder pursuant to a Termination for
Cause. Such termination shall be effective immediately upon such notice.

9. Payments Due Upon Any Termination. Upon any termination of Executive’s
employment with the Corporation, the Corporation shall provide to Executive:
(i) any unpaid base salary earned under Part Two - 3 for services rendered
through the date of the termination, and (ii) the dollar value of all accrued
and unused vacation benefits based upon Executive’s most recent level of base
salary, and (iii) any bonus amount actually earned and vested at the time of
such termination but not previously paid to Executive. In addition, except as
otherwise provided in Part Three - 2.D, Part Four - 2.D, and Part Five - 1 of
this Agreement, Executive’s outstanding Equity Awards, if any, shall be governed
by the terms of the applicable award agreement and the Plan. Notwithstanding the
foregoing, any vested amounts deferred by Executive under one or more of the
Corporation’s non-qualified deferred compensation programs or arrangements
subject to Section 409A that remain unpaid on the date of such termination of
Executive’s employment shall be paid at such time and in such manner as set
forth in each applicable plan or agreement, subject, however, to the deferred
payment provisions of Part Five - 3.

 

-6-



--------------------------------------------------------------------------------

PART THREE - SEVERANCE BENEFITS

1. Severance Benefit Conditions. Upon Executive’s Involuntary Termination at any
time other than during the Change in Control Severance Period, then Executive
shall become eligible to receive the severance benefits provided under this Part
Three. Those benefits shall be in lieu of any other severance benefits for which
Executive might otherwise be eligible by reason of his termination of employment
or Separation from Service under such circumstances.

Notwithstanding the foregoing, Executive’s entitlement to severance benefits
under this Part Three shall be subject to the following requirements
(collectively, the “Severance Benefit Conditions”):

A. In order to receive any severance benefits under this Part Three, but not
less than an amount equal to two (2) month of salary continuation payments and
at least two (2) months of reimbursed Coverage Costs under Part Three - 2.A and
Part Three - 2.B, Executive must comply with each of the following requirements:

(i) Executive shall, within sixty (60) days following such Separation from
Service, execute and deliver to the Corporation a Severance & General Release
Agreement, in substantially the form attached as Exhibit B hereto (the
“Release”), which must become effective and irrevocable, in accordance with
applicable law, no later than sixty (60) days following such Separation from
Service (such deadline, the “Release Deadline”). If the Release does not become
effective and irrevocable by the Release Deadline, Executive will forfeit any
rights to severance benefits under this Agreement. No severance benefits will be
paid or provided until the Release becomes effective and irrevocable. Upon the
Release becoming effective, any payments delayed from the date of Executive’s
Separation from Service through the effective date of the Release will be
payable in a lump sum without interest as soon as administratively practicable
after the Release becomes effective and irrevocable and all other amounts will
be payable in accordance with the payment schedule applicable to each payment or
benefit. In the event Executive’s Separation from Service occurs at a time
during the calendar year where the Release Deadline is in the calendar year
following the calendar year in which the Separation from Service occurs, then
any severance payments under this Agreement that would be considered deferred
compensation under Section 409A will be paid on, or in the case of installments,
will not commence until, the sixty-first (61st) day after the date of the
Involuntary Termination, or such later date as provided in Part Five - 3 of this
Agreement.

The provisions of this Agreement are intended to be exempt from or in compliance
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply. The Corporation and Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions that are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

(ii) Executive shall have complied with, and shall continue to comply with, all
of Executive’s obligations under the PIIA.

 

-7-



--------------------------------------------------------------------------------

B. In order to receive additional severance benefits under this Part Three in
excess of two (2) months of salary continuation payments and two (2) months of
reimbursed Coverage Costs (“Additional Severance Benefits”), Executive must
comply with each of the additional requirements as follows:

(i) Executive must comply with all of Executive’s obligations under the PIIA
that survive the termination of Executive’s employment with the Corporation.

(ii) Executive must comply with the restrictive covenants set forth in Part Two
- 7 of this Agreement.

In the event that Executive violates the PIIA, or elects to engage or otherwise
engages in any of the activities precluded by the restrictive covenants set
forth in Part Two - 7, Executive shall not be entitled, after the date of such
violation or activity (as the case may be), to receive any Additional Severance
Benefits.

2. Severance Benefits. Subject to the requirements of Part Three - 1, the
severance benefits to which Executive may become entitled under this Part Three
shall consist of the following:

A. Salary Continuation Payments. Executive shall be eligible to receive
Executive’s base salary for a total period of eighteen (18) months at the
annualized rate in effect for him at the time of his Involuntary Termination;
provided, however, that if Executive’s Involuntary Termination is due to an
event set forth in clause (C)(i) of the “Involuntary Termination” definition,
then such salary continuation payments shall be based on the annualized rate of
base salary in effect for Executive immediately prior to the applicable
reduction. The salary continuation payments shall be made at periodic intervals
in accordance with the Corporation’s payroll practices for salaried employees,
beginning with the first pay date within the sixty (60)-day period measured from
the date of Executive’s Separation from Service due to such Involuntary
Termination on which the requisite Release is effective. In no event shall the
first such payment be made later than the last day of such sixty (60)-day period
on which the Release is so effective, unless a further deferral is required
pursuant to Part Five - 3 of this Agreement. The salary continuation payments to
which Executive becomes entitled in accordance with this Part Three - 2.A or
Part Four - 2.A, if applicable) shall be treated as a right to a series of
separate payments for purposes of Section 409A.

B. Health Care Coverage. Provided Executive and Executive’s eligible dependents
elect to continue medical care coverage under the Corporation’s group health
care plans pursuant to the applicable COBRA provisions, the Corporation shall
reimburse Executive for the costs he incurs to obtain such continued coverage
for Executive and Executive’s eligible dependents (collectively, the “Coverage
Costs”) until the earliest to occur of (i) the expiration of the eighteen
(18)-month period measured from the first day of the calendar month following
the calendar month in which Executive’s Involuntary Termination occurs, (ii) the
first date on which Executive and Executive’s eligible dependents are covered
under another employer’s health benefit program without exclusion for any
pre-existing medical condition or (iii) the first date on which Executive elects
to engage or otherwise engages in any of the activities precluded by the
restrictive covenants of Part Two - 7. In order to obtain reimbursement for his
Coverage Costs, Executive must submit

 

-8-



--------------------------------------------------------------------------------

appropriate evidence to the Corporation of each periodic payment within sixty
(60) days after the payment date, and the Corporation shall within thirty
(30) days after such submission reimburse Executive for that payment. During the
period such medical care coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of Coverage Costs
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of Coverage Costs eligible for reimbursement in any other
calendar year for which such reimbursement is to be provided hereunder; (ii) no
Coverage Costs shall be reimbursed after the close of the calendar year
following the calendar year in which those Coverage Costs were incurred; and
(iii) Executive’s right to the reimbursement of such Coverage Costs cannot be
liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs are treated as taxable income to Executive, the Corporation shall
report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and the resulting tax liability shall be Executive’s sole
responsibility. Any additional health care coverage to which Executive and his
spouse and dependents may be entitled under COBRA following the period of such
Coverage Cost reimbursement under this Part Three - 2.B or Part Four - 2.B, as
applicable shall be at Executive’s sole cost and expense.

Notwithstanding the foregoing, if the Corporation determines, in its sole
discretion, that it cannot provide the foregoing Coverage Costs without
potentially violating, or being subject to an excise tax under, applicable law
(including, without limitation, Section 2716 of the Public Health Service Act,
the Patient Protection and Affordable Care Act, and the Health Care and
Education Reconciliation Act of 2010), the Corporation will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month (except as provided by the following sentence), in an amount equal
to the portion of the monthly Coverage Costs, which payments will be made
regardless of whether Executive or his eligible dependents elect COBRA
continuation coverage on the same payment schedule as the Coverage Costs and
will end on the earliest to occur of (i) the expiration of the eighteen
(18)-month period measured from the first day of the calendar month following
the calendar month in which Executive’s Involuntary Termination occurs, (ii) the
first date on which Executive and Executive’s eligible dependents are covered
under another employer’s health benefit program without exclusion for any
pre-existing medical condition or (iii) the first date on which Executive elects
to engage or otherwise engages in any of the activities precluded by the
restrictive covenants set forth in Part Two - 7 of this Agreement. For the
avoidance of doubt, the taxable payments in lieu of Coverage Costs may be used
for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.

C. Tax Gross-Up Payment. To the extent reimbursements of Coverage Costs under
Part Three - 2.B or the payments in lieu of Coverage Costs under Part Three -
2.B constitute taxable income to Executive, Executive shall be entitled to an
additional cash payment in a dollar amount sufficient to cover the federal and
state income tax liability attributable to such taxable income and the
additional tax gross-up payment made hereunder. Unless a further deferral is
required pursuant to Part Five - 3 of this Agreement, each such tax gross-up
payment shall be paid to or on behalf of Executive within ten (10) business days
after the federal and state income taxes to which it relates are remitted to the
appropriate tax authorities. In no event shall any further payments be made
under this Part Three - 2.C should Executive fail to comply with the Severance
Benefit Conditions.

 

-9-



--------------------------------------------------------------------------------

D. Equity Award Vesting Acceleration.

(i) If Executive holds one or more unvested Options that are subject solely to
time-based vesting that remain outstanding as of immediately prior to
Executive’s Involuntary Termination, then the unvested portion of each such
Option that would have otherwise vested and become exercisable had Executive
completed an additional eighteen (18) months of continued employment from the
date of Executive’s Involuntary Termination shall immediately vest and become
exercisable within the sixty (60) day period following the date on which the
Release is effective, unless a further deferral is required pursuant to Part
Five - 3 of this Agreement.

(ii) If Executive holds one or more outstanding Performance Equity Awards for
which the performance metrics remain outstanding as of immediately prior to
Executive’s Involuntary Termination and such Performance Equity Awards were
granted within the twelve (12) month-period preceding Executive’s Involuntary
Termination (such period, the “Protection Period”), all vesting of such
Performance Equity Awards shall cease at the time of Executive’s Involuntary
Termination and the then-unvested portion of such Performance Equity Awards
immediately shall be forfeited to the Corporation at no cost to the Corporation.
With respect to any such Performance Equity Award that is an Option that is
vested and exercisable as of such time, Executive shall not have more than the
period of time specified in the applicable stock option agreement in which to
exercise each such Option following such Involuntary Termination for any shares
of Common Stock for which that Option is vested and exercisable at the time of
such Involuntary Termination, subject to earlier termination pursuant to the
terms of the Plan.

(iii) If Executive holds one or more outstanding Performance Equity Awards for
which the performance metrics remain outstanding as of immediately prior to
Executive’s Involuntary Termination and such Performance Equity Awards were
granted before the beginning of the Protection Period, Executive shall remain
eligible to vest in each such Performance Equity Award determined as follows:
(1) the portion of such Performance Equity Award that otherwise would be
eligible to vest based on actual achievement of the relevant performance metrics
during the full performance period multiplied by (2) a fraction (a) the
numerator of which is the total number of calendar days between the beginning of
such performance period and the date of Executive Involuntary Termination and
(b) the denominator of which is the total number of days in such Performance
Equity Award’s performance period (the “Accelerable Portion”). Any portion of
each such Performance Equity Award that can never vest by its terms shall
immediately shall be forfeited to the Corporation at no cost to the Corporation.
If the Accelerable Portion that becomes eligible to vest based on the formula
described in this paragraph shall become vested and, to the extent applicable,
exercisable after the end of the performance period to which such Performance
Equity Award is subject and at the same time as similar performance-based equity
awards will be payable to other executives, unless a further deferral is
required pursuant to Part Five - 3 of this Agreement.

(iv) Notwithstanding the foregoing, if Executive undergoes a Separation from
Service due to Executive’s death or Incapacity at any time, Executive shall be
eligible to receive the Equity Award acceleration benefits set forth in Part
Four - 2.D rather than the Equity Award acceleration benefits set forth in this
Part Three - 2.D.

 

-10-



--------------------------------------------------------------------------------

Any Options for which vesting is accelerated pursuant to this Part Three - 2.D,
together with all other Options held by Executive that are vested and
exercisable as of immediately prior to such Involuntary Termination, may be
exercised for any or all of the underlying shares as fully-vested shares. Any
Options as so accelerated and all other vested Options held by Executive shall
remain outstanding until the earlier of (1) the expiration date of the maximum
option term or (2) the expiration of the limited period of time specified in the
applicable stock option agreement for which the Option is to remain exercisable
following Executive’s termination of employment with the Corporation, subject to
earlier termination under the Plan.

PART FOUR - CHANGE IN CONTROL SEVERANCE BENEFITS

1. Change in Control Severance Benefits Entitlement. Upon Executive’s
Involuntary Termination within the Change in Control Severance Period, Executive
shall become eligible to receive the Change in Control Severance Payments set
forth in Part Four - 2, subject to the conditions set forth therein. The Change
in Control Severance Payments provided under this Part Four shall be in lieu of
any other severance benefits for which Executive might otherwise, by reason of
the termination of his employment during the Change in Control Severance Period,
be eligible under any other severance plan, program or arrangement of the
Corporation, including Part Three of this Agreement.

2. Change in Control Severance Benefits. Subject to the requirements of Part
Three - 1 of this Agreement, the Change in Control Severance Payments for which
Executive may become eligible under this Part Four shall consist of the
following payments and benefits:

A. Salary Continuation Benefits. Executive shall be eligible to receive
Executive’s base salary for a total period of twenty-four (24) months at the
annualized rate in effect for him at the time of his Involuntary Termination;
provided, however, that if Executive’s Involuntary Termination is due to an
event set forth in clause (C)(i) of the “Involuntary Termination” definition,
then such salary continuation payments shall be based on the annualized rate of
base salary in effect for Executive immediately prior to the applicable
reduction. The salary continuation payments shall be made at periodic intervals
in accordance with the Corporation’s payroll practices for salaried employees,
beginning with the first pay date within the sixty (60)-day period measured from
the date of Executive’s Separation from Service due to such Involuntary
Termination on which the requisite Release is effective. In no event shall the
first such payment be made later than the last day of such sixty (60)-day period
on which the Release is so effective, unless a further deferral is required
pursuant to Part Five - 3 of this Agreement. The salary continuation payments to
which Executive becomes entitled in accordance with Part Three - 2.A or this
Part Four - 2.A, if applicable) shall be treated as a right to a series of
separate payments for purposes of Section 409A.

B. Health Care Coverage. Executive shall be eligible to receive the same level
of Coverage Cost reimbursements (or payments in lieu of Coverage Cost
reimbursements) and tax-gross up payments and at the same times as set forth in
Part Three - 2.B and Part Three - 2.C of this Agreement.

 

-11-



--------------------------------------------------------------------------------

C. Termination Bonus. Executive shall become entitled to receive an amount equal
to two hundred percent (200%) of the annual target bonus in effect for Executive
for the year in which Executive’s Involuntary Termination occurs (the
“Termination Bonus”). Such amount shall be paid in a lump sum on the first
business day, within the sixty (60)-day period measured from the later of
(i) the date of Executive’s Separation from Service due to such Involuntary
Termination or (ii) the closing date of the Change in Control, on which the
Release is effective, unless a further deferral is required pursuant to Part
Five - 3 of this Agreement. The payment shall be subject to the Corporation’s
collection of all applicable withholding taxes, and Executive shall receive only
the net amount remaining after such taxes have been collected. In no event shall
any Termination Bonus be paid unless the Change in Control transaction is in
fact consummated.

D. Equity Award Acceleration. If Executive holds one or more unvested Equity
Awards (including Performance Equity Awards) immediately prior to Executive’s
Involuntary Termination within the Change in Control Severance Period, then one
hundred percent (100%) of the unvested portion of each of those Equity Awards
shall immediately vest and become exercisable, within the sixty (60)-day period
measured from the later of (i) the date of Executive’s Separation from Service
due to such Involuntary Termination or (ii) the closing date of the Change in
Control, on which the Release is effective, unless a further deferral is
required pursuant to Part Five - 3 of this Agreement.

Any Options for which vesting is so accelerated, together with all other Options
held by Executive that are vested and exercisable as of immediately prior to
such Involuntary Termination, may be exercised for any or all of the underlying
option shares as fully-vested shares. The Options as so accelerated and all
other vested Options held by Executive shall remain outstanding until the
earlier of (i) the expiration date of the maximum option term or (ii) the
expiration of the limited period of time specified in the applicable stock
option agreement for which the Option is to remain exercisable following
Executive’s termination of employment with the Corporation, subject to earlier
termination under the Plan.

PART FIVE - LIMITATION ON BENEFITS

1. No Duplication of Benefits. In no event shall Executive be entitled to
benefits and payments under both Parts Three and Four of this Agreement.

2. Benefit Limit. The benefit limitations of this Part Five shall be applicable
in the event Executive receives any benefits under this Agreement that are
deemed to constitute parachute payments under Code Section 280G.

In the event that any payments to which Executive becomes entitled in accordance
with the provisions of this Agreement or otherwise would otherwise constitute a
parachute payment under Code Section 280G, then such payments will be subject to
reduction to the extent necessary to assure that Executive receives only the
greater of (i) the amount of those payments which would not constitute such a
parachute payment or (ii) the amount which yields Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed on
the payments provided to Executive under this Agreement (or on any other
benefits to which Executive may become entitled in connection with any change in
control or ownership of the Corporation or the subsequent termination of
Executive’s employment with the Corporation) under Code Section 4999.

 

-12-



--------------------------------------------------------------------------------

Should a reduction in benefits be required to satisfy the benefit limit of this
Part Five - 2, then Executive’s salary continuation payments under Part Three -
2.A or Part Four - 2.A, as applicable, shall accordingly be reduced (with such
reduction to be effected pro-rata to each payment) to the extent necessary to
comply with such benefit limit. Should such benefit limit still be exceeded
following such reduction, then the amount of Executive’s bonus payment under
Part Four - 2.C shall be reduced next, and finally the number of shares as to
which Executive’s outstanding Equity Awards (including Options) would otherwise
vest on an accelerated basis in accordance with Part Three - 2.D and Part Four -
2.D shall be reduced (based on the value of the parachute payment attributable
to such option under Code Section 280G), to the extent necessary to eliminate
such excess.

3. Section 409A.

A. Notwithstanding any provision to the contrary in this Agreement (other than
Part Five - 3.B below), no payments, benefits or reimbursements to which
Executive otherwise becomes entitled under Part Three or Part Four of this
Agreement (other than reimbursement of Coverage Costs during the applicable
period of COBRA coverage) shall be made or provided to Executive prior to the
earlier of (i) the first business day of the seventh month following the date of
Executive’s Separation from Service or (ii) the date of Executive’s death, if
Executive is deemed at the time of such Separation from Service to be a
“specified employee” within the meaning of that term under Code Section 416(i)
and the Corporation’s stock is publicly traded on an established securities
market and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments, benefits and reimbursements
deferred pursuant to this Section (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or made to Executive in a lump sum, and any remaining payments,
benefits and reimbursements due under this Agreement shall be paid or provided
in accordance with the normal payment dates specified for them herein.

If Executive is, at any time during the twelve-month period ending on the last
day of any calendar year, deemed to be a “key employee” within the meaning of
that term under Code Section 416(i), then Executive shall be deemed to be a
specified employee subject to the delayed payment provisions of this Part Five -
3.A for the period beginning on the April 1 of the following calendar year and
ending on the March 31 of the next year thereafter.

B. The six (6) month holdback set forth in the Part Five - 3.A above shall not
be applicable to (i) any severance payments under Part Three or Part Four of
this Agreement that qualify as Short-Term Deferral Payments and (ii) any
remaining portion of the severance payments due Executive under Part Three or
Part Four of this Agreement to the extent (i) that the dollar amount of those
payments does not exceed two (2) times the lesser of (x) Executive’s annualized
compensation (based on Executive’s annual rate of pay for the calendar year
preceding the calendar year of Executive’s Separation from Service, adjusted to
reflect any increase during that calendar year which was expected to continue
indefinitely had Executive’s Separation from Service not

 

-13-



--------------------------------------------------------------------------------

occurred) or (y) the maximum amount of compensation that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s Separation from Service occurs, and (ii) such
severance payments are to be made to Executive no later than the last day of the
second calendar year following the calendar year in which the Separation from
Service occurs.

4. No Entitlement to Benefits. In no event shall Executive be entitled to any
benefits under Part Three or Part Four of this Agreement if Executive’s
employment ceases by reason of a Termination for Cause or if he voluntarily
resigns other than for a reason which qualifies as grounds for an Involuntary
Termination.

PART SIX - MISCELLANEOUS PROVISIONS

1. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, (A) the Corporation and its successors
and assigns, including any successor entity by merger, consolidation or transfer
of all or substantially all of the Corporation’s assets (whether or not such
transaction constitutes a Change in Control), and (B) Executive, the personal
representative of his estate and his heirs and legatees.

2. Notices.

A. Any and all notices, demands or other communications required or desired to
be given hereunder by any party shall be in writing and shall be validly given
or made to another party if delivered either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand or other communication shall be delivered
personally, then such notice shall be conclusively deemed given at the time of
such personal delivery.

B. If such notice, demand or other communication is given by mail, such notice
shall be conclusively deemed given forty-eight (48) hours after deposit in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given as hereinafter set forth:

To the Corporation:

WageWorks, Inc.

1100 Park Place, 4th Floor

San Mateo, CA 94403

Attn: Board of Directors

To Executive:

Joseph Jackson

c/o WageWorks, Inc.

1100 Park Place, 4th Floor

San Mateo, CA 94403

C. Any party hereto may change its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party hereto.

 

-14-



--------------------------------------------------------------------------------

3. General Creditor Status. The benefits to which Executive may become entitled
under Part Three or Part Four of this Agreement shall be paid, when due, from
the Corporation’s general assets, and no trust fund, escrow arrangement or other
segregated account shall be established as a funding vehicle for such payments.
Accordingly, Executive’s right (or the right of the executors or administrators
of Executive’s estate) to receive such benefits shall at all times be that of a
general creditor of the Corporation and shall have no priority over the claims
of other general creditors.

4. Governing Law. The provisions of this Agreement shall be construed and
interpreted under the laws of the State in which Executive was employed by the
Corporation at the time of Executive’s Involuntary Termination. If any provision
of this Agreement as applied to any party or to any circumstance should be
adjudged by a court of competent jurisdiction or determined by an arbitrator to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the court
or determined by the arbitrator, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole.
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable and consistent with the intent
of the Parties hereto. If such provision cannot be so amended without altering
the intention of the parties, then such provision, including any consideration
specifically tied to such provision, will be stricken and the remainder of this
Agreement shall continue in full force and effect. It is the intent of the
Parties that should any of the Severance Benefit Conditions of Part Three - 1.
be void or unenforceable as written herein then Executive shall not be entitled
to any Additional Severance Benefits under Part Three or under Part Four (as the
case may be).

5. Arbitration.

A. Each party agrees that any and all disputes which arise out of or relate to
Executive’s employment, the termination of Executive’s employment or the terms
of this Agreement shall be resolved through final and binding arbitration. Such
arbitration shall be in lieu of any trial before a judge and/or jury, and
Executive and the Corporation expressly waive all rights to have such disputes
resolved through trial before a judge and/or jury. Such disputes shall include,
without limitation, claims for breach of contract or of the covenant of good
faith and fair dealing, claims of discrimination, claims under any federal,
state or local law or regulation now in existence or hereinafter enacted and as
amended from time to time concerning in any way the subject of Executive’s
employment with the Corporation or its termination. Executive understands that
Executive may bring a proceeding as a Private Attorney General, as permitted by
California law. Executive understands that this Agreement does not prohibit
Executive from pursuing an administrative claim with a local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, including, but not limited to, the

 

-15-



--------------------------------------------------------------------------------

Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission, or the Workers’ Compensation Board. This Agreement does, however,
preclude Executive from pursuing a court action regarding any such claim, except
as permitted by law. Executive further understands that this agreement to
arbitrate also applies to any disputes that the company may have with Executive.
Executive understands that nothing in this Agreement constitutes a waiver of any
rights Executive may have under applicable law, including, but not necessarily
limited to, Section 7 of the National Labor Relations Act or the Sarbanes-Oxley
Act, including any rights prohibiting compulsory arbitration. Similarly, nothing
in this agreement prohibits Executive from engaging in protected activity (as
defined herein).

B. Arbitration shall be held in San Mateo County, California and conducted in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (“AAA Rules”), provided, however, that the
arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1282, et seq., or any other discovery required by applicable
law in arbitration proceedings. To the extent that any of the AAA Rules or
anything in this Part Six - 5 conflict with applicable law, the arbitration
procedures required by applicable law shall govern.

C. During the course of the arbitration, the Corporation will pay the
arbitrator’s fee and any other type of expense or cost that Executive would not
otherwise be required to bear if he were free to bring the dispute or claim in
court and any other expense or cost that is unique to arbitration. The
Corporation and Executive shall each bear its or his own respective attorneys’
fees incurred in connection with the arbitration, and the arbitrator shall award
reasonable attorneys’ fees and costs of arbitration to the prevailing party. If
there is a dispute as to whether Executive or the Corporation is the prevailing
party in the arbitration, the arbitrator will decide the issue. Executive
acknowledges and agrees that Executive is executing this agreement voluntarily
and without any duress or undue influence by the Corporation or anyone else.
Executive further acknowledges and agrees that Executive has carefully read this
Part Six - 5 and has asked any questions needed for Executive to understand the
terms, consequences, and binding effect of this arbitration provision and fully
understand it, including that Executive is waiving Executive’s right to a jury
trial. Finally, Executive agrees that Executive has been provided an opportunity
to seek the advice of an attorney of my choice before signing this Agreement.

D. The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.

6. Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement limits or prohibits Executive from filing a charge or complaint with,
or otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by Government Agencies
including disclosing documents or other information as permitted by law, without
giving notice to, or receiving authorization from, the Corporation.

 

-16-



--------------------------------------------------------------------------------

Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Corporation Confidential
Information to any parties other than the Government Agencies. Executive further
understands that Executive is not permitted to disclose the Corporation’s
attorney-client privileged communications or attorney work product. In addition,
Executive hereby acknowledge that the Corporation has provided Executive with
notice in compliance with the Defend Trade Secrets Act of 2016 regarding
immunity from liability for limited disclosures of trade secrets. The full text
of the notice is attached in Exhibit C.

7. Modification; Severability.

A. This Agreement may be amended by the parties only by a written agreement
signed by Executive and an authorized officer of the Corporation.

B. In the event that, any one or more of the restrictive covenants of Part Two -
7 of this Agreement shall for any reason be held to be unenforceable for any
reason including, but not limited to, being excessively broad as to duration,
geographical scope, activity or subject, it shall be construed or modified by
limiting and reducing it, so as to provide the Corporation with the maximum
protection of its business interests and yet be enforceable under the applicable
law as it shall then exist.

8. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

9. Complete Agreement. This Agreement, together with Executive’s PIIA, shall
constitute the entire agreement and understanding of the Corporation and
Executive with respect to subjects covered and replace all prior and
contemporaneous written or verbal agreements and understandings between
Executive and the Corporation regarding such subjects, including the Original
Employment Agreement.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Employment Agreement as of the dates indicated below.

 

WAGEWORKS, INC. By:  

/s/ Kimberly L. Wilford

Title:   Senior Vice President, Corporate Secretary and General Counsel Dated:
April 18, 2017 EXECUTIVE

/s/ Joseph L. Jackson

JOSEPH L. JACKSON Dated: April 18, 2017

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

-19-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SEVERANCE & GENERAL RELEASE AGREEMENT

I,                     , of behalf of myself, my heirs, administrators and
representatives, enter into this Severance & General Release Agreement
(“Release”) in exchange for the severance benefits under [ Part Three / Part
Four ] of that certain Third Restated and Amended Employment Agreement between
WageWorks, Inc. (the “Corporation”) and myself, dated             , 2017 (the
“Agreement”), following the [ DATE ] Involuntary Termination of my employment
with the Corporation.

1. I represent that (i) I have received from the Corporation all wages earned by
me and other amounts owed to me as a result of my employment with the
Corporation through my Involuntary Termination; (ii) I have returned to the
Corporation all items of property that the Corporation paid for and/or provided
to me for my use during employment with the Corporation; and (iii) I have
returned the Corporation all documents, materials and writings made or received
by me during the course of my employment with the Corporation (including copies,
excerpts and summaries, whether in paper or electronic form) except my personal
copies of documents evidencing my hire, compensation, benefits and stock
options, the Agreement, my Proprietary Information and Inventions Agreement with
the Corporation (“PIIA”), and any documents I received from the Corporation as a
stockholder of the Corporation.

2. I hereby waive, release and forever discharge the Corporation, its current
and former officers, directors, agents, employees, stockholders, successors,
assigns, parent, subsidiary and affiliated entities (collectively, “Releasees”)
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorney fees, damages and obligations of every kind and nature, in
law, equity or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising from or relating to any acts or omissions
occurring on and prior to the date I sign this Release, including (without
limitation) those arising from or relating to my hiring and employment with the
Corporation and the termination of that employment (collectively, “Claims”),
including (without limitation) Claims of wrongful discharge, infliction of
emotional distress, defamation, fraud, breach of contractual obligations,
violation of public policy, discrimination, harassment and retaliation in
violation of applicable law, including under the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), and all Claims for violation of any other
applicable federal, state and/or local law.

(a) In furtherance of my intent to waive, release and forever discharge all
Claims against the Releasees, including those that are presently “known and
unknown, suspected and unsuspected, disclosed and undisclosed,” I also waive all
rights and benefits conferred on me (if any) by Section 1542 of the California
Civil Code and by any comparable provision of other applicable law. I understand
that Section 1542 provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

-20-



--------------------------------------------------------------------------------

I understand that this means that, if I later discover facts different from or
in addition to those that I know or believe to be true as of the date this
Release becomes effective, that this Release shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.

(b) The only exceptions to my waiver, release and discharge of this Paragraph 2
are any Claims I may have (i) for severance benefits under the Agreement;
(ii) for benefits under a government-administered benefits program such as, but
not limited to, unemployment insurance benefits; (iii) for workers’ compensation
benefits under any of the Corporation’s workers’ compensation insurance policy
or fund (and I represent that I have provided written report(s) to the
Corporation’s General Counsel and/or Vice President of Human Resources of all
work-related illnesses or injuries I have incurred during my employment with the
Corporation); (iv) for any benefits vested under any written employee benefit
plan sponsored by the Corporation and governed by ERISA; (v) arising from acts
or omissions by any Releasees occurring after the date I sign this Release; and
(v) which, under applicable law, are not waivable.

3. I acknowledge that I am waiving and releasing any rights I may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. I agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the effective
date of this Release. I acknowledge that the consideration given for this waiver
and release is in addition to anything of value to which I am already entitled.
I further acknowledge that I have been advised by this writing that: (a) I
should consult with an attorney prior to executing this Release; (b) I have
twenty-one (21) days within which to consider this Release; (c) I have seven
(7) days following my execution of this Release to revoke this Release; (d) this
Release shall not be effective until after the revocation period has expired;
and (e) nothing in this Release prevents or precludes me from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event I sign this
Release and return it to the Corporation in less than the 21-day period
identified above, I hereby acknowledge that I have freely and voluntarily chosen
to waive the time period allotted for considering this Release. I acknowledge
and understand that revocation must be accomplished by a written notification to
the Corporation’s Vice President of Human Resources that is received prior to
the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period. This Release will
not become effective until the eighth day after I have signed this Release,
provided that I have not timely revoked my signature agreement to this Release.

4. I understand that nothing in this Release shall in any way limit or prohibit
me from engaging in any Protected Activity. For purposes of this Release,
“Protected Activity” shall mean filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
I understand that in connection with such Protected Activity, I am permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Corporation. Notwithstanding the
foregoing, I agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of

 

-21-



--------------------------------------------------------------------------------

any information that may constitute Corporation confidential information to any
parties other than the Government Agencies. I further understand that “Protected
Activity” does not include the disclosure of any Corporation attorney-client
privileged communications. In addition, pursuant to the Defend Trade Secrets Act
of 2016, I am notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

5. I represent and warrant that (i) I have carefully read and understand the
terms and conditions of the Agreement, my PIIA and this Release (collectively,
“My Agreements”), (ii) I am not signing this Release in reliance on any promise
or representation not contained in any of My Agreements; and (iii) I sign this
Release knowingly, voluntarily and without coercion or duress.

 

Date:  

 

Signature:  

 

Print Name:  

 

 

-22-



--------------------------------------------------------------------------------

EXHIBIT C

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

-23-